People v Valentin (2020 NY Slip Op 04594)





People v Valentin


2020 NY Slip Op 04594


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2018-10142

[*1]The People of the State of New York, respondent,
vJuan Valentin, appellant. (S.C.I. No. 18-00333)


John R. Lewis, Sleepy Hollow, NY, for appellant.
Anthony A. Scarpino, Jr., White Plains, NY (William C. Milaccio and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Susan Marie Cacace, J.), rendered July 17, 2018, convicting him of driving while intoxicated, as a felony, in violation of Vehicle and Traffic Law § 1192(3), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of his right to appeal is invalid because the Supreme Court's terse colloquy, which was not supplemented by a written waiver form, mischaracterized the nature of the right to appeal by stating that the defendant's sentence and conviction would be final (see People v McDowell, 181 AD3d 716) and failed to inform the defendant that appellate review remained available for select issues (see People v Baptiste, 181 AD3d 696). Thus, the purported waiver does not preclude review of the defendant's excessive sentence claim (see People v Fuller, 163 AD3d 715).
However, the bargained-for sentence was not excessive (see People v Suitte, 90 AD2d 80).
CHAMBERS, J.P., HINDS-RADIX, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court